Citation Nr: 0410739	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his brothers


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
that granted the veteran's claim of entitlement to service 
connection for bipolar disorder, evaluating it as 50 percent 
disabling effective March 25, 1997 (the date that the RO received 
VA treatment records in support of this claim).  The veteran 
disagreed with this decision in May 2002.  In a statement of the 
case issued to the veteran and his service representative in July 
2002, the RO concluded that no change was warranted in the 50 
percent evaluation assigned to the veteran's service-connected 
bipolar disorder.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in August 2002.

Historically, the Board notes that, by rating decision issued in 
June 1996, the RO denied the veteran's original claim of 
entitlement to service connection for a psychiatric disorder 
characterized as major depression, recurrent, dysthymic disorder.  
The veteran disagreed with this decision in August 1996 but did 
not perfect a timely appeal, and the decision became final.  38 
C.F.R. §§ 20.302, 20.1103 (1995).  The RO again denied the claim 
for service connection by a rating decision issued in September 
1998.  The veteran disagreed with this decision and perfected a 
timely appeal.  However, the March 2002 rating decision satisfied 
the veteran's appeal on the issue of entitlement to service 
connection for bipolar disorder.

Finally, because the veteran has disagreed with the initial 
disability rating of 50 percent assigned to his service-connected 
bipolar disorder, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO 
and the duty to notify has been satisfied.

2.  The veteran's service-connected bipolar disorder is manifested 
symptoms such as depressed mood, anxiety, sleep impairment, 
irritability, and difficulty in establishing and maintaining 
social relationships.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent on 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9432 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  These regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2003).

In the instant appeal, the issue of the 50 percent evaluation 
assigned to the veteran's bipolar disorder arose in the May 2002 
notice of disagreement.  In December 2003, VA's General Counsel 
issued an opinion regarding the applicability of the VCAA to an 
issue initiated in a notice of disagreement.  See VAOPGCPREC 8-03.  
In that opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a claim 
on receipt of a complete or substantially complete application, VA 
is not obligated to inform the claimant of the evidence needed to 
support an issue that is initially raised in a notice of 
disagreement if VA has already given the section 5103(a) notice 
regarding the original claim.  
Specifically, the VA's Office of General Counsel indicated in 
VAOPGCPREC 
8-2003 that when VA receives a Notice of Disagreement that raises 
a new issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
the newly raised issue.  

Here, the RO provided notice to the veteran of the evidence needed 
to substantiate his original claim of entitlement to service 
connection for bipolar disorder.  In a letter dated in August 
2001, prior to the favorable adjudication of the claim for service 
connection for bipolar disorder, the veteran and his 
representative were informed of VA's obligations to notify and 
assist claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran and 
what records the veteran was expected to provide in support of his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOGCPREC 1-04.  The veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with notice 
of the law and governing regulations, as well as the reasons for 
the determinations made regarding the veteran's claim and the 
requirement to submit medical evidence that established 
entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder.  By way of these documents, they 
also were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on the 
veteran's behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence VA 
would obtain in order to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's service 
medical records and post-service medical records, including VA and 
private medical records and examination reports.  The veteran has 
stated that all of the available medical records in support of his 
claim have been submitted for review.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of entitlement 
to an initial disability rating in excess of 50 percent for 
bipolar disorder poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
does not require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary for a 
fair adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background


At the time that the veteran filed his claim of entitlement to 
service connection for bipolar disorder (which he characterized as 
anxiety neurosis with interpersonal problems and attention-deficit 
hyperactivity disorder (ADHD)) in August 1995, the veteran stated 
that this condition had been aggravated by active service.

A detailed review of the veteran's VA treatment records from the 
VA Medical Center in Syracuse, New York (hereinafter, "VAMC 
Syracuse"), indicates that he was treated at this facility 
beginning in 1993 for a variety of psychiatric complaints.  For 
example, in January 1993, the veteran reported to the emergency 
room at this facility complaining of feeling depressed and asked 
to see the Neuropsychiatric Officer of the Day (NPOD).  It was 
noted that the veteran was depressed secondary to family stress.  
The impression was depression.  

On evaluation by the NPOD at VAMC Syracuse in February 1993, this 
examiner noted that the veteran had been self-employed for 19 
years and had worked as a general contractor.  The veteran denied 
any history of suicide attempts and also denied any in-service 
combat experience.  He stated that he had been married to his 
second wife for 28 years and had 2 children from that marriage 
still living with him.  Mental status examination of the veteran 
revealed no delusions, although he occasionally saw spots, and 
there was no suicidal or homicidal ideation.  The diagnoses 
included adjustment disorder with depressed mood.

On psychological consultation at VAMC Syracuse in February 1995, 
the veteran complained of decreased sleep, problems falling 
asleep, and decreased energy.  The veteran's mood was "sad" with 
periods of tearfulness, but he was neither suicidal nor homicidal.  
The VA examiner noted that, although the veteran reported that his 
symptoms had increased in the past few months, they appeared to be 
fairly long-standing.  The veteran's medical history included a 
psychiatric hospitalization at Marcy State Hospital, New York 
(hereinafter, "Marcy State Hospital"), in the 1960's, when he 
stated that he had been diagnosed with schizophrenia.  The VA 
examiner found no evidence of a thought disorder, although the 
veteran reported a few periods of increased spending and 
grandiosity.  The veteran also reported that he had been separated 
from his second wife for 5 years and that he lived with a female 
friend and his teenage daughter.  He stated that there was 
friction in his relationship with his daughter and this caused him 
stress.  The VA examiner noted that the veteran's primary 
stressors were money-related.  The impressions were dysthymic 
disorder and rule-out adjustment disorder with depressed mood.

On VA neuropsychological examination at VAMC Syracuse in March 
1995, it was noted that the veteran had been referred in order to 
determine whether he suffered from attention deficit disorder.  
Mental status examination of the veteran revealed that his rates 
of thinking and working appeared slow, his speech was somewhat 
slow and of limited affect, there were no obvious signs of a 
thought disorder, and his affect was depressed.  The examiner's 
conclusions were mixed mood disorder with anxious, irritable, and 
atypically depressed features, rule-out bipolar disorder, and 
rule-out Attention Deficit Disorder (ADD).  

On VA mental hygiene examination at VAMC Syracuse in May 1995, the 
veteran complained of a long history of difficulties with 
concentration, irritability, and distractibility.  He reported 
feeling "down" and had difficulty concentrating at this 
examination.  Mental status examination of the veteran revealed 
that his attention, memory for recent and remote events, capacity 
for abstract thought, insight, and judgment all were adequate, his 
mood was irritable and anxious, his affect was restricted, no 
delusions or hallucinations were present, and there was no 
suicidal or homicidal ideation.  The VA examiner noted that the 
veteran's psychosocial stressors were mild.  The diagnoses were 
mixed mood disorder and rule-out ADD.

The veteran reported to the emergency room at VAMC Syracuse on 
July 8, 1995, complaining of suicidal ideation and hurting others 
unknowingly.  The veteran's medical history of depression and ADD 
was noted.  The VA examiner stated that the veteran had no 
suicidal ideation at this examination.  The impression was 
depression.

On VA outpatient psychiatry examination at VAMC Syracuse on July 
25, 1995, no pertinent complaints were noted.  The veteran 
provided a coherent but fragmented history of depression 
characterized by insomnia, low energy, indecisiveness, and memory 
and concentration difficulties, although he denied ongoing 
suicidal ideation.  He stated that he had severe difficulty 
completing tasks and taking on new tasks, a severely restricted 
attention span, increasing impulsiveness, and he occasionally 
experienced racing thoughts without a flight of ideas.  He denied 
auditory or visual hallucinations.  Although the VA examiner 
stated that the veteran had been a carpenter and had owned his own 
construction business, he stated that the veteran had experienced 
severe problems at work because he was generally short-tempered 
and got readily frustrated.  It was noted that the veteran was 
unemployed at the time of this examination.  Mental status 
examination of the veteran revealed that he looked depressed, he 
had appropriate speech, he described his mood as "down," his 
affect was depressed, he was not psychotic, suicidal, or 
homicidal, his judgment was intact, his insight was restricted, 
and his concentration was impaired.  The VA examiner's assessment 
was that the veteran clearly had prominent features of major 
depression and also appeared to have ADD.  The differential 
diagnoses were major depression, recurrent, dysthymic disorder, 
and ADD (adult type).  The working diagnoses were major depression 
and rule-out ADD (adult type).

On VA outpatient psychiatry examination at VAMC Syracuse on August 
10, 1995, the veteran complained of nocturnal sleep problems along 
with some episodes of anxiousness.  He denied feeling suicidal, 
homicidal, or paranoid.  The VA examiner stated that the veteran's 
anxiety was essentially secondary to depression.  The diagnosis 
was major depression.  On follow-up VA outpatient psychiatry 
examination on August 22, 1995, the veteran stated that the had 
been sleeping better on medication.  The VA examiner noted that 
the veteran's overall affect was slightly brighter and the veteran 
denied any suicidal, homicidal, or paranoid ideations.  The 
impression was major depression.

On VA outpatient psychiatry re-evaluation at VAMC Syracuse in 
September 1995, the veteran stated that he still felt depressed 
and anxious but less than before.  He denied feeling suicidal, 
homicidal, or paranoid.  He stated that he had difficulty falling 
asleep and in the morning he felt tired.  The VA examiner noted 
that the veteran had a generally supportive family and his 
judgment remained intact.  The diagnosis was major depression.

On VA outpatient treatment report from VAMC Syracuse dated in 
October 1996, the veteran stated that he had been stable.  He 
denied feeling suicidal, homicidal, or paranoid.  The diagnosis 
was depressive disorder not otherwise specific.

In March 1998, the RO received copies of the veteran's post-
service inpatient treatment records for the period of April 1962 
to May 1964 from Marcy State Hospital.  A detailed review of these 
records indicates that the veteran had admitted himself to this 
facility in April 1962 stating that he needed help due to auditory 
hallucinations and a feeling that "people are after him [and] they 
talk about him."  It was noted that the veteran had frequent 
headaches.  The impression on admission was schizophrenia, 
paranoid type.  The veteran remained hospitalized at Marcy State 
Hospital from April 4, 1962, to June 27, 1962.  After showing some 
improvement following therapy, the veteran was released on 
convalescent care to his own custody in June 1962.  The veteran 
received continuing psychiatric treatment through Marcy State 
Hospital in 1962 and 1963.  In February 1964, the veteran stated 
that he "did not see much point in coming [to therapy] because he 
felt that he could handle his personal problems adequately."  
There was no evidence of depression or delusional ideas at that 
time, and the veteran was discharged from convalescent care in May 
1964.  No further assessment was provided.

In January 1999 a VA staff psychologist noted that the veteran 
suffered from psychological problems related to a significant 
degree of a mood disorder, with anxious, depressed, and irritable 
features.  The psychologist also noted that the veteran had a 
serious, chronic problem with maintaining a stable relationship.

The veteran returned to VAMC Syracuse for outpatient psychiatric 
treatment beginning in 2000.  In January 2000, it was noted that 
the veteran was doing fairly well overall, pursuing hobbies such 
as hunting, fishing and caring for his animals.  He was not a 
danger to himself or others.  No further assessment was provided.  
When he returned in March 2000, it was noted that the veteran's 
depressive and anxiety symptoms appeared under good control.  He 
still had a strained relationship with his girlfriend and his 
children.  He reported that he had had many altercations which 
were the result of his being unable to manage his anger.  He 
remained compliant with medication and his irritability was 
decreased.  

When examined by a VA psychiatrist in May 2000, the veteran 
complained of feeling down due to relationship problems with his 
parents.  It was noted that the veteran was sleeping adequately at 
night, he was not a danger to himself or to others, and he was 
able to care for himself.  The VA psychiatrist concluded that the 
veteran's main problem was impulse and affect control, and the 
diagnoses included bipolar disorder.  

In June and July 2000, the veteran was hospitalized at the VA 
Medical Center in Cananandaigua, New York, for court ordered 
rehabilitation due to alcohol abuse.  The veteran stated that he 
had been incarcerated just prior to this hospitalization and 
reported that he had been arrested following a physical 
altercation with his girlfriend after he had been drinking.  He 
also stated that he had many friends with whom he drinks.  He 
stated that he enjoys their friendship and as a result drinks with 
them.  

Mental status examination of the veteran on admission revealed 
intact memory, a fair ability to abstract, poor to fair insight 
and judgment, and no suicidal or homicidal ideation.   The veteran 
stated that "his mood was down most of the time" and reported that 
he experienced "much despair, hopelessness, and helplessness in 
addition to poor sleep" while incarcerated.  He acknowledged mood 
swings but stated that he was predominantly depressed.  GAF score 
on admission was 51, indicating moderate symptoms or moderate 
difficulty in social, occupational, and school functioning.  

On June 28, 2000, during hospitalization, the veteran complained 
of some difficulty sleeping and being tired during the day.  
Mental status examination of the veteran revealed that his 
associations were slow and negative, his affect was anxious, sad, 
and depressed, his behavior showed some decrease in psychomotor 
activity and speech, his mood was depressed, he denied suicidal or 
homicidal ideation, auditory or visual hallucinations and paranoid 
ideations, there were no intellectual deficits noted, and his 
judgment and insight were intact.  The diagnoses were bipolar 
disorder, alcohol dependence and attention deficit hyperactivity 
disorder.  The veteran's Global Assessment of Functioning (GAF) 
score was 48, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  

During the veteran's course of treatment, he was confused and 
anxious initially and tended to minimize his drinking.  He was 
noted to always be engaging, friendly and liked by others in the 
program.  He indicated that was a volunteer driver for DAV, and 
had driven as recently as 5 to 6 months ago.  At discharge, he 
reported that he felt comfortable with his bipolar disorder and 
more stable.  The veteran's GAF score on discharge was 65, 
indicating some mild symptoms or some difficulty in social, 
occupational, or school functioning.  The discharge diagnoses were 
bipolar disorder and alcohol dependence.

The veteran returned again to VAMC Syracuse in 2001 for outpatient 
mental health treatment.  In February 2001, it was noted that, 
since his previous treatment, the veteran had been incarcerated 
after assaulting his girlfriend.  The veteran was not a danger to 
himself or others and his depressive symptoms were under 
reasonably good control.  In April 2001, the veteran stated that 
he was in good spirits and he felt less depressed, less angry, and 
less irritable.  It was noted that the veteran was doing quite 
well overall and his depressive symptoms were in full remission in 
May 2001.  It also was noted that his anger and irritability had 
improved.  He stated that he was busy working and had a new 
girlfriend, although he still reported a strained relationship 
with his (adult) son.  

On VA psychiatric examination at VAMC Syracuse in June 2001, the 
veteran stated that, although he felt depressed at times, his mood 
swings were better, and he denied any current symptoms of mania, 
psychosis, generalized anxiety disorder, or post-traumatic stress 
disorder.  He stated that he was unable to focus on tasks and 
suffered from decreased concentration, but he reported that his 
irritability was better.  Mental status examination of the veteran 
revealed fair judgment and insight, normal speech, depressed mood, 
restricted affect, and no current symptoms of mania or psychosis.  
The veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included bipolar disorder by history, 
attention deficit hyperactivity disorder by history and alcohol 
dependence in early remission.  He was noted to have a supportive 
girlfriend of 6 months, and to be currently working at a farm at 
times. 

On VA mental health therapy session at VAMC Syracuse in July 2001, 
the veteran reported that he was in good spirits and his 
depressive and anxiety symptoms were in full remission.  The 
veteran stated that this improvement was due to a new relationship 
with a significant other.  The veteran also reported that he was 
busy working.  It was noted that the veteran's mental health 
issues were under better control.    

In July 2001, the Social Security Administration notified VA that 
in response to VA's request for disability records, it no longer 
had any of the requested information.

In a statement received at the RO in August 2001, the veteran 
notified VA that all of his post-service psychiatric treatment had 
been at VAMC Syracuse.  He also stated that the only non-VA 
treatment he had received for his bipolar disorder had been at 
Marcy State Hospital, and he was not aware of any other records 
available that needed to be obtained in support of his claim.

The veteran's depressive and anxiety symptoms were under good 
control at a mental health therapy session at VAMC Syracuse in 
September 2001.  He reported that he was in good spirits and, 
according to the VA examiner, he was in no acute distress.

At the veteran's VA mental disorders examination at the VA Medical 
Center in Buffalo, New York, in February 2002, the veteran stated 
that he was depressed and reported a history of bipolar disorder.  
The VA examiner noted that there were no reports of any in-service 
psychiatric treatment in the veteran's service medical records, 
although he noted that the veteran's service personnel records 
reflected a pattern of behavioral and disciplinary problems.  The 
veteran reported that he had been widowed in 1997, he lived by 
himself, he had not worked since 1994, and he had been a self-
employed carpenter.  He stated that he worked for others but this 
was often difficult because he had problems getting along with 
others due to his bipolar disorder.  He stated that he received 
Social Security disability benefits.  The veteran's psychiatric 
history was as noted above.  He also stated that he occasionally 
felt that people were out to get him, and he admitted to a manic 
episode three months before this examination where he was anxious, 
agitated, and had racing thoughts and decreased sleep.  The 
veteran denied any delusions but stated that he was prone to 
episodic suicidal ideation.  

Mental status examination of the veteran in February 2002 revealed 
that his speech was lacking in spontaneity and underproductive due 
to a clinical depression noted during the examination, his thought 
processes were rational, coherent and goal-directed, and there was 
no evidence of hallucinations or delusions, specific obsessions, 
compulsions, phobia, or ritualistic behaviors.  The veteran 
performed poorly on simple tasks of short term memory and 
concentration.  His mood was depressed and his affect was 
constricted.  The VA examiner concluded that the veteran's 
evaluation was consistent with a diagnosis of chronic bipolar 
disorder and stated that the veteran apparently was prone to 
recurring manic episodes every three or four months and, in 
between these episodes, he was predominantly depressed.  The VA 
examiner also noted that the veteran had presented with dysphoria, 
decreased motivation, negativity, social isolation, ongoing sleep 
disturbances, and feelings of discouragement and despair.  The 
veteran denied suicidal or homicidal ideation.  Although the 
veteran stated that he occasionally felt paranoid, the VA examiner 
stated that he was unable to elicit any true delusional symptoms 
from him.  This examiner concluded that there was the possibility 
that, when the veteran experienced more severe depressive or manic 
episodes, some psychotic episodes might present themselves.  The 
veteran's impulse control was good.  Secondary to the veteran's 
bipolar disorder was moderate to severe functional and 
occupational impairment.  The veteran's GAF score was 47, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
bipolar disorder, chronic, moderate to severe.

In his functional assessment of the veteran, the VA examiner 
stated in February 2002 that the results of the veteran's 
psychiatric examination had shown no ongoing significant 
impairment regarding his competence for maintaining himself 
independently in the community.  However, the VA examiner noted 
that, episodically, the veteran's actual performance of some of 
his activities might be impaired due to fluctuations of his mood 
resulting from his service-connected bipolar disorder.  Although 
he was somewhat marginal, the veteran was able to care for his 
personal needs and personal grooming.  The veteran's only 
significant relationship was with his girlfriend, and he seemed to 
have no significant social support system and had alienated many 
in his life.  The veteran's capacity to maintain himself at work 
was moderately to severely impaired and he reported that he had 
significant difficulties maintaining appropriate emotional control 
when working with others.  The VA examiner stated that the 
symptoms of the veteran's bipolar disorder likely caused this to 
some extent, although he noted that the veteran also had been 
diagnosed with ADD.  The veteran's prognosis was guarded.

In a Notice of Disagreement submitted on the veteran's behalf by 
his service representative in May 2002, it was contended that the 
evidence of record supported the assignment of a 100 percent 
disability evaluation to the veteran's service-connected bipolar 
disorder.  Thereafter, in a statement on the veteran's substantive 
appeal (VA Form 9) received at the RO in July 2002, the veteran 
contended that he had been totally disabled by his service-
connected bipolar disorder.


Analysis

The veteran and his service representative essentially contend on 
appeal that his service-connected bipolar disorder is more 
disabling than initially, and currently, evaluated.

With respect to the veteran's claim of entitlement to an initial 
disability rating in excess of 50 percent for bipolar disorder, 
the Board observes that disability evaluations are determined by 
the application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, in Fenderson (cited in the Introduction), the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned at the 
time a disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, the Court has held 
that it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see 
also Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope of the 
increased rating claim should be addressed).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See Fenderson, 
12 Vet. App. at 126.

Here, the veteran's service-connected bipolar disorder is 
initially and currently evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9432.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2003).  An evaluation of 50 percent 
disabling is available under Diagnostic Code 9432 where the 
veteran's bipolar disorder is manifested by occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining effective 
work and social relationships.  

The next higher evaluation of 70 percent disabling is available 
under Diagnostic Code 9432 where the veteran's bipolar disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain effective 
relationships.  Finally, the maximum evaluation of 100 percent 
disabling is available under Diagnostic Code 9432 where the 
veteran's bipolar disorder is manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent inability to 
perform activities of daily living (including the maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of his close relatives, his own occupation, 
or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence does not support the veteran's claim of 
entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder.  The objective medical evidence of 
record fails to establish that the veteran's service-connected 
bipolar disorder was manifested by more than occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial speech, panic 
attacks more than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment or abstract 
thinking, disturbances of motivation and mood, and difficulty in 
establishing and maintaining work and social relationships, such 
that he is entitled to an initial evaluation in excess of 50 
percent for this disability.  

In applying rating criteria to the symptomatology noted during the 
course of the veteran's claim, the Board finds that the veteran's 
disorder was manifested by symptoms such as depressed mood, 
anxiety, sleep impairment, irritability, and serious problems 
maintaining a stable relationship from the date of claim to 1999  
(see September 1995 and October 1996 outpatient treatment report, 
and January 1999 statement from VA psychologist).  Symptomatology 
such as anxiety, depression and sleep impairment actually 
correspond directly with the rating criteria for a 30 percent 
evaluation, while difficulty in establishing and maintaining 
effective work and social relationships falls within the 50 
percent criteria.  See 38 C.F.R. § 4.130.  

During 2000 and 2001, the veteran's symptomatology was primarily 
reported to be in the moderate range, with GAF scores primarily 
between 51 and 65.  The Board acknowledges a GAF score of 48 noted 
on a particular day during hospitalization in June 2000, which 
suggests serious symptoms.  Mental status examination at that time 
revealed an anxious, sad and depressed affect, and decreased 
psychomotor activity and speech.  However, he denied suicidal or 
homicidal ideation, hallucinations, paranoid ideation, and no 
intellectual deficits were noted.  His judgment was noted to be 
intact.  Shortly thereafter, the veteran's GAF score was 65.  The 
symptomatology noted during the period of hospitalization 
corresponds directly to symptomatology listed for the 30 percent 
and 50 percent rating criteria.  

The Board acknowledges that during this timeframe the veteran was 
incarcerated for assaulting his girlfriend, and that one symptom 
listed for a 70 percent rating is impaired impulse control (such 
as unprovoked irritability with periods of violence).  See 38 
C.F.R. § 4.130.  However, the Board notes that the medical records 
reveal that such legal problems occurred following the use of 
alcohol and that he was ordered by the court to undergo alcohol 
abuse treatment (hospital report dated 6/9/00).  Additionally, the 
medical evidence of record fails to show unprovoked periods of 
irritability with periods of violence.  Specifically, the 
treatment records repeatedly indicate that the veteran was not a 
danger to himself or others.  Furthermore, while the veteran is 
not required to have every symptom listed under the rating 
criteria for a 70 percent to be awarded, the Board finds that the 
totality of the symptomatology noted during the time frame in 
question corresponds most closely to no more than a 50 percent 
rating.  In fact, much of the evidence from 2000 through 2001 
reveals moderate symptoms which fail to correspond with the 50 
percent rating currently assigned.  Under 38 C.F.R. § 4.7, where 
there is a question as to which of the two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  Here, the 
disability picture more closely approximates the criteria for a 50 
percent evaluation at most.

Finally, the Board notes that the February 2002 VA examination 
provided a GAF score of 47, which indicates serious symptoms.  His 
appearance, attitude and behaviors were normal.  At that time the 
veteran's thought processes were rational, coherent and goal-
directed, and there was no evidence of hallucinations or 
delusions, specific obsessions, compulsions, phobia, or 
ritualistic behaviors.  He had good impulse control.  He performed 
poorly on simple tasks of short term memory and concentration.  
The veteran also stated that he occasionally felt paranoid, and he 
admitted to a manic episode three months earlier and episodic 
suicidal ideation but denied any delusions.  He specifically 
denied suicidal ideation at the time of the examination.  He had 
symptoms of decreased motivation, social isolation, and sleep 
disturbance.  The examiner stated further that the veteran had 
moderate to severe functional and occupational impairment 
secondary to his bipolar disorder and, although somewhat marginal, 
the veteran was able to care for his personal needs and grooming.  
There also was no significant impairment in the veteran's ability 
to maintain himself in the community.  The VA examiner stated that 
the symptoms of the veteran's bipolar disorder likely caused 
significant difficulties in maintaining appropriate emotional 
control when working with others, although he noted that the 
veteran also had been diagnosed with ADD.  

In this regard, the veteran's symptoms correspond specifically 
with the 30 and 50 percent rating criteria.  Specifically, sleep 
disturbance, generally functioning satisfactorily with routine 
behavior and self care, and depression are all criteria for a 30 
percent rating.  Symptoms such as disturbance of motivation and 
mood, difficulty in establishing and maintaining effective work 
and social relationships, and impairment of short-and long-term 
memory correspond with a 50 percent rating.  Given that the 
veteran's service-connected bipolar disorder was not manifested by 
such symptoms as suicidal ideation (which was specifically denied 
on the examination), obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships, the Board finds that the veteran is not entitled to 
an initial disability rating in excess of 50 percent on bipolar 
disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2003).

Furthermore, given that the evidence does not establish total 
social and occupational impairment due to gross impairment of 
thought processes or communication, persistent delusions, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living, disorientation, 
memory loss for names of close relatives, own occupation or own 
name, a 100 percent evaluation is not warranted.

The Board also finds that the 50 percent evaluation initially and 
currently assigned to the veteran's service-connected bipolar 
disorder reflects the most disabling that it has been since the 
veteran filed his informal claim of entitlement to service 
connection for this disability.  Therefore, the Board determines 
that additional consideration of staged ratings is not warranted.  
See Fenderson, supra.

In reaching this decision, the Board has considered the issue of 
whether the veteran's service-connected bipolar disorder presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extraschedular ratings is warranted.  In this regard, the Board 
notes that the evidence does not show that the veteran's service-
connected bipolar disorder interfered markedly with employment 
beyond that contemplated in the assigned rating.  Specifically, 
the rating criteria for mental disorders assigns ratings based 
directly upon impairment with employment.  Furthermore, the VA 
examiner indicated only moderate to severe impairment with work.  
Additionally, the evidence does not show that his disorder 
warranted frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  Based on the lack of objective 
evidence indicating marked interference with employment or 
frequent periods of hospitalization, the Board concludes that the 
veteran's service-connected bipolar disorder has not interfered 
with his employment such that he is entitled to an extraschedular 
rating for this disability.   Therefore, the Board finds that the 
criteria for submission for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met on the 
veteran's service-connected bipolar disorder.  

For the reasons and bases discussed above, the Board finds that 
the evidence is against the veteran's claim of entitlement to an 
initial disability rating in excess of 50 percent for bipolar 
disorder.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.	


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



